                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     February 18, 2020
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

JAIME ISMAEL ROSILLO                           §
                                               §
                                               §
VS.                                            § MISC. ACTION NO. 7:18-MC-1090
                                               §
LORIE DAVIS                                    §


 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                      AND DENYING RELIEF

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Jaime Ismael Rosillo’s “Motion for Bench Warrant.” (Docket No. 1). After having

reviewed the said Report and Recommendation, and no objections having been filed by either

party, the Court is of the opinion that the conclusions in said Report and Recommendation

should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 4 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Petitioner’s “Motion for Bench Warrant” should be DENIED and that this action be

DISMISSED without prejudice.

       The Clerk shall send a copy of this Order to Petitioner and counsel for Respondent.

       SO ORDERED this 18th day of February, 2020, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge
1/1
